UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4898



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAUL DOMINGUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-191)


Submitted:   July 30, 1999                 Decided:   August 17, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Emery Gates, Jr., Winston-Salem, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raul Dominguez was convicted following a jury trial of con-

spiracy to distribute marijuana in violation of 21 U.S.C. § 846

(1994) (Count I), and possession with intent to distribute mari-

juana in violation of 21 U.S.C. § 841 (1994) (Count V).   Dominguez

was sentenced to seventy-eight months’ imprisonment and sixty

months’ imprisonment respectively, to be served concurrently, five

years’ supervised release on Count I to be served concurrently to

three years’ supervised release on Count V, and a $200 special

assessment.   Finding no error, we affirm.

     On appeal, Dominguez contends that the district court erred in

not awarding a reduction in his base offense level for acceptance

of responsibility under U.S. Sentencing Guidelines Manual § 3E1.1

(1997).   We find that the district court’s denial of the reduction

for acceptance of responsibility was not clearly erroneous.    See

United States v. Castner, 50 F.3d 1267, 1279-80 (4th Cir. 1995).

     Accordingly, we affirm Dominguez’s sentence. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid in the decisional process.




                                                           AFFIRMED




                                 2